                        CASE 0:20-cr-00282-PJS-ECW Doc. 62 Filed 01/19/21 Page 1 of 1


                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF MINNESOTA
                                             PLEA HEARING
UNITED STATES OF AMERICA,                         )            COURT MINUTES - CRIMINAL
                      Plaintiff,                  )
                                                  )    Case No:               20-CR-0282(1) (PJS/ECW)
                        v.                        )    Date:                  January 19, 2021
                                                  )    Court Reporter:        Debra Beauvais
Shador Tommie Cortez Jackson,                     )    Courthouse:            Video Conference
                            Defendant.            )    Courtroom:             Video Conference
                                                  )    Time Commenced:        9:05 a.m.
                                                  )    Time Concluded:        9:47 a.m.
                                                       Sealed Hearing Time:
                                                       Time in Court:         Hours & 42 Minutes

Defendant’s true name if different from charging instrument:
9 Parties ordered to file stipulation or proposed order for name change.
9 Clerk of Court is directed to change name to:

Before Patrick J. Schiltz, United States District Judge, at Minneapolis, Minnesota.

APPEARANCES:
  For Plaintiff:    Chelsea Walcker
  For Defendant: Jordan Kushner 9 FPD 9 CJA : Retained 9 Appointed
  Interpreter/Language: /
  9 Appointment of Counsel requested - 9 granted 9 denied.
  9 Appointed

PROCEEDINGS:
  9 Arraignment on 9 Information, 9 Indictment
  : Change of Plea Hearing.
  9 Initial Appearance.
  9 Indictment waived.
  9 Defendant withdraws plea of as to Count(s):

       : PLEA:
          : Guilty as to Count: 1
          9 "Nolo Contendere" as to Count(s):
          9 Defendant admits allegations in the Information.

       : Presentence Investigation and Report requested.
       9 Bond continued.
       : ~Util Set/Reset Hearings: Sentencing is scheduled for Tuesday, May 4, 2021 at 9:00 a.m. before Judge
         Patrick J. Schiltz.
       : Defendant remanded to the custody of the U.S. Marshal.
                                                                                                   s/C. Glover
                                                                                               Courtroom Deputy



M:\templates\Plea wpt                                                                              Form Modified: 04/2013
